         Case 2:20-mc-00216-MCE-KJN Document 1 Filed 07/31/20 Page 1 of 3
                                                                           FILED
                                                                            JUL 31 2020

                                                                     SUSAN M. SPRAUL, CLERK
                                                                          U.S. BKCY. APP. PANEL
                                                                          OF THE NINTH CIRCUIT


            UNITEDȱSTATESȱBANKRUPTCYȱAPPELLATEȱPANEL
                      OFȱTHEȱNINTHȱCIRCUIT

Inȱre:                                           BAPȱNo.ȱ    ECȬ20Ȭ1091

JOSHUAȱNEILȱHARRELL,                             Bk.ȱNo.ȱȱȱȱȱȱȱ20Ȭ21228

                     Debtor.                     District Court No.
                                                 2:20-mc-0216 MCE KJN (PS)(BK)

JOSHUAȱNEILȱHARRELL,

                     Appellant,

v.                                               ORDERȱTRANSFERRING
                                                 IFPȱMOTIONȱTOȱDISTRICT
U.S.ȱTRUSTEE;ȱALANȱS.ȱFUKUSHIMA,                 COURT
Chapterȱ7ȱTrustee,

                    Appellees.


Before:ȱGANȱandȱFARIS,ȱBankruptcyȱJudges.

         Appellantȱfiledȱaȱmotionȱforȱleaveȱtoȱproceedȱinȱformaȱpauperisȱwith
respectȱtoȱthisȱappealȱ(ȈIFPȱMotionȈ).ȱAnȱorderȱwasȱissuedȱbyȱtheȱBAP
Clerk,ȱgivingȱtheȱbankruptcyȱcourtȱtheȱopportunityȱtoȱmakeȱaȱcertification
underȱ28ȱU.S.C.ȱ§ȱ1915(a)(3)ȱregardingȱwhetherȱtheȱappealȱisȱfrivolous.ȱThe
bankruptcyȱcourtȱdidȱnotȱissueȱaȱcertification.
         UnderȱtheȱholdingȱofȱPerrotonȱv.ȱGrayȱ(InȱreȱPerroton),ȱ958ȱF.2dȱ889
(9thȱCir.ȱ1992)ȱandȱDetermanȱv.ȱSandovalȱ(InȱreȱSandoval),ȱ186ȱB.R.ȱ490,ȱ496
(9thȱCir.ȱBAPȱ1995),ȱtheȱBankruptcyȱAppellateȱPanelȱhasȱnoȱauthorityȱto
                                                                                 (72 of 86)

      Case 2:20-mc-00216-MCE-KJN Document 1 Filed 07/31/20 Page 2 of 3


grantȱorȱdenyȱinȱformaȱpauperisȱmotionsȱunderȱ28ȱU.S.C.ȱȱ§ȱ1915(a)ȱbecause
bankruptcyȱcourtsȱareȱnotȱȈcourt[s]ȱofȱtheȱUnitedȱStatesȈȱasȱdefinedȱinȱ28
U.S.C.ȱ§ȱ451.
      Therefore,ȱappellantȇsȱIFPȱMotionȱisȱherebyȱTRANSFERREDȱtoȱthe
UnitedȱStatesȱDistrictȱCourtȱforȱtheȱEasternȱDistrictȱofȱCaliforniaȱforȱthe
limitedȱpurposeȱofȱrulingȱonȱtheȱIFPȱMotion.ȱItȱisȱappellantȇsȱresponsibility
toȱtakeȱallȱnecessaryȱstepsȱtoȱhaveȱtheȱIFPȱMotionȱconsideredȱbyȱtheȱdistrict
courtȱwithinȱaȱreasonableȱperiodȱofȱtime.
ȱȱȱȱȱȱȱȱȱȱNoȱlaterȱthanȱMonday,ȱAugustȱ31,ȱ2020,ȱappellantȱmustȱfileȱwithȱthe
Panelȱandȱserveȱonȱopposingȱcounselȱaȱwrittenȱresponseȱwhichȱincludesȱas
anȱexhibitȱaȱcopyȱofȱtheȱdistrictȱcourtȇsȱorderȱonȱtheȱIFPȱMotionȱorȱan
explanationȱofȱtheȱstepsȱappellantȱhasȱtakenȱtoȱhaveȱtheȱIFPȱMotion
consideredȱbyȱtheȱdistrictȱcourt.ȱForȱtheȱconvenienceȱofȱtheȱdistrictȱcourt,
copiesȱofȱtheȱnoticeȱofȱappeal,ȱtheȱorderȱonȱappeal,ȱȱandȱtheȱIFPȱMotionȱare
attachedȱtoȱthisȱorder.
ȱȱȱȱȱȱȱȱȱȱȱAppelleesȇȱobligationȱtoȱfileȱresponsiveȱbriefsȱisȱherebyȱEXTENDED
untilȱFOURTEENȱ(14)ȱdaysȱafterȱresolutionȱofȱtheȱIFPȱmotionȱbyȱtheȱdistrict
court.ȱ
ȱȱȱȱȱȱȱȱȱȱȱFailureȱtoȱcomplyȱwithȱtheȱrequirementsȱofȱthisȱorderȱmayȱresultȱin
dismissalȱofȱthisȱappealȱforȱlackȱofȱprosecutionȱwithoutȱfurtherȱnoticeȱtoȱthe
parties.ȱ




                                       2
                                                                                 (73 of 86)

      Case 2:20-mc-00216-MCE-KJN Document 1 Filed 07/31/20 Page 3 of 3


ȱȱȱȱȱȱȱȱȱȱȱTherefore,ȱappellantȇsȱIFPȱMotionȱisȱherebyȱTRANSFERREDȱtoȱthe
UnitedȱStatesȱDistrictȱCourtȱforȱtheȱEasternȱDistrictȱofȱCaliforniaȱforȱthe
limitedȱpurposeȱofȱrulingȱonȱtheȱIFPȱMotion.ȱItȱisȱappellantȇsȱresponsibility
toȱtakeȱallȱnecessaryȱstepsȱtoȱhaveȱtheȱIFPȱMotionȱconsideredȱbyȱtheȱdistrict
courtȱwithinȱaȱreasonableȱperiodȱofȱtime.
ȱȱȱȱȱȱȱȱȱNoȱlaterȱthanȱ[I’llȱputȱinȱaȱdateȱ30ȱdaysȱfromȱentryȱofȱthisȱorder],
appellantȱmustȱfileȱwithȱtheȱPanelȱandȱserveȱonȱopposingȱcounselȱaȱwritten
responseȱwhichȱincludesȱasȱanȱexhibitȱaȱcopyȱofȱtheȱdistrictȱcourt’sȱorderȱon
theȱIFPȱMotionȱorȱanȱexplanationȱofȱtheȱstepsȱappellantȱhasȱtakenȱtoȱhave
theȱIFPȱMotionȱconsideredȱbyȱtheȱdistrictȱcourt.ȱForȱtheȱconvenienceȱofȱthe
districtȱcourt,ȱcopiesȱofȱtheȱnoticeȱofȱappeal,ȱtheȱorderȱonȱappeal,ȱȱandȱthe
IFPȱMotionȱareȱattachedȱtoȱthisȱorder.
ȱȱȱȱȱȱȱȱȱȱȱAppellees’ȱobligationȱtoȱfileȱresponsiveȱbriefsȱisȱherebyȱEXTENDED
untilȱFOURTEENȱ(14)ȱdaysȱafterȱresolutionȱofȱtheȱIFPȱmotionȱbyȱtheȱdistrict
court.ȱ
ȱȱȱȱȱȱȱȱȱȱȱFailureȱtoȱcomplyȱwithȱtheȱrequirementsȱofȱthisȱorderȱmayȱresultȱin
dismissalȱofȱthisȱappealȱforȱlackȱofȱprosecutionȱwithoutȱfurtherȱnoticeȱtoȱthe
parties.ȱ




                                        3
